Citation Nr: 1757653	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  09-47 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial rating for right knee degenerative joint disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased initial rating for right knee degenerative joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to December 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  

In March 2012, the Board remanded the issues above for VA knee examinations.  In a December 2014 decision, the Board denied entitlement to increased initial ratings in excess of 10 percent for bilateral knee degenerative joint disease.  In addition, the Board granted entitlement to a separate 20 percent rating for each knee for partial removal and dislocation of semilunar cartilage.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a June 2015 Joint Motion for Partial Remand (JMR), the Court vacated the Board's December 2014 decision with regard to the Board's denial of increased ratings for bilateral knee degenerative joint disease and specifically a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability and remanded the claims for action consistent with the terms of the JMR.  The grant of entitlement to a separate 20 percent rating for each knee for partial removal and dislocation of semilunar cartilage was not appealed and is not part of the current appeal.  

In October 2015, the Board remanded the claims for further development.

A June 2017 rating decision granted service connection for instability of the left and right knee and assigned separate disability ratings of 20 percent.  The June 2017 rating decision is considered a full grant of the benefit sought and is therefore no longer before the Board.

This appeal includes documents contained in the Veterans Benefits Management System and Legacy Content Manager paperless claims processing systems and any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

A September 2016 VA examination reflects that the examination does not include range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing for either knee as required by 38 C.F.R. § 4.59.  The Court has determined that the final sentence of 38 C.F.R. § 4.59, requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2017).  Accordingly, a new VA examination is necessary that includes range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.

More recently, the Court held that with respect to flare-ups, VA examiners must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation, including by soliciting information regarding frequency, duration, characteristics, severity, or functional loss.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  During the most recent VA examination, the Veteran indicated that during flare-ups of his bilateral knee disability, increased pain was brought on by prolonged sitting, standing, or walking rated as a 10 out of 10 on the pain scale, lasting for 8 hours, and a 5 out of 10 after treatment with over-the-counter pain medications and ice.  See September 2016 VA examination report, pg. 3.  This statement suggests the Veteran's range of motion was further restricted during flare-ups.  However, the examiner concluded he was unable to state, without resorting to speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups because the Veteran would need to be examined during a flare-up.  Additional findings regarding function loss should be addressed in the additional examination. 
Thus, remand for an additional examination that complies with 38 C.F.R. § 4.59 (2017), Correia v. McDonald, and Sharp v. Shulkin is required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA or non-VA treatment records pertinent to the remaining claims on appeal.

2.  Return the claims file, to include a copy of this remand, to the September 2016 VA examiner who conducted the right and left knee examinations, or (if that examiner is unavailable) to another examiner for further examination and opinion.  

The examiner shall indicate in the examination report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

a) Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the right and left knee.  

The examiner should comment as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, expressed as additional range of motion loss, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b) The examiner should elicit from the Veteran a complete history of any flare-ups of his knee disabilities.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's knee disabilities.  The examiner should describe the additional loss, in degrees, if possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  If the examiner is unable to do so, the examiner should indicate that all procurable data was considered (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examination was not performed during a flare-up. 

3.  The AOJ should review the medical opinions/information obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

